—Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J.), rendered February 22, 1988, upon defendant’s guilty plea, convicting defendant of robbery in the first degree and sentencing him, as a predicate felony offender, to a term of imprisonment of from AVi to 9 years, is unanimously affirmed.
Giving due deference to the hearing court’s findings (People v Prochilo, 41 NY2d 759), which we decline to disturb (People v Cesar, 111 AD2d 707), we hold that when the police observed an apparent victim driving his taxi in the wrong direction in pursuit of defendant, they had sufficient articulable reason to stop defendant (see, e.g., People v Liner, 133 AD2d 555) and inquire into what was transpiring (People v Martinez, 133 AD2d 572). When the victim caught up and identified defendant as the person who had just robbed him, the police had probable cause to arrest defendant and to conduct the search which produced the proceeds of the robbery (see, People v Landy, 59 NY2d 369). Concur—Sullivan, J. P., Milonas, Kassal, Wallach and Smith, JJ.